IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRED T. CALDWELL,                          §
                                           §
          Defendant Below,                 §   No. 433, 2016
          Appellant,                       §
                                           §   Court Below: Superior Court
          v.                               §   of the State of Delaware
                                           §
STATE OF DELAWARE,                         §   Cr. ID. No. 0207018104B
                                           §
          Plaintiff Below,                 §
          Appellee.                        §

                                Submitted: October 14, 2016
                                Decided:   November 16, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                         ORDER

          This 16th day of November 2016, after careful consideration of the opening

brief, motion to affirm, and record below, we find it manifest that the Superior

Court’s order, dated August 10, 2016, should be affirmed. The Superior Court did

not err in dismissing Fred T. Caldwell’s fifth motion for postconviction relief

because the motion failed to plead with particularity a claim that: (i) new evidence

exists that creates a strong inference that Caldwell is actually innocent; or (ii) a

new rule of constitutional law made retroactive to cases on collateral review

renders his convictions invalid.1 We note that this is the second time Caldwell has

unsuccessfully argued that his 2002 police interviews constituted a two-stage

1
    Super. Ct. Crim. R. 61(d)(2).
interrogation under Missouri v. Seibert2 and that therefore his incriminatory

statements should have been suppressed.3 We will not continue to invest scarce

judicial resources to address untimely and repetitive claims. We encourage the

appellant to be mindful of Superior Court Criminal Rule 61(j).4

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                     Justice




2
   542 U.S. 600, 614-17 (2004) (holding post-Miranda confession was inadmissible where
Miranda warnings were not given until the middle of the interrogation, after the defendant
confessed for the first time).
3
  Caldwell v. State, 2015 WL 4975291, at *1 (Del. Aug. 19, 2015) (affirming the summary
dismissal of Caldwell’s postconviction claims, which included claim under Seibert, because
Caldwell failed to plead with particularity a claim that there was new evidence creating a strong
inference that he was actually innocent or a new rule of constitutional law made retroactive to
cases on collateral review rendered his convictions invalid). We previously held that Caldwell
was not being interrogated at the time of his initial incriminating statements to the police and
therefore Miranda was not implicated. Caldwell v. State, 2010 WL 376902, at *2 (Del. Jan. 29,
2010).
4
  Super. Ct. Crim. R. 61(j) (“If a motion is denied, the state may move for an order requiring the
movant to reimburse the state for costs and expenses paid for the movant from public funds.”).

                                                2